11-3014-ag                                                                     BIA
         Chen v. Holder                                                           Weisel, IJ
                                                                               A097 868 188



                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1st day of May, two thousand twelve.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                JOSÉ A. CABRANES,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       EN HUI CHEN,
14                Petitioner,
15
16                        v.                                    11-3014-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Peter D. Lobel, New York, N.Y.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Melissa Neiman-Kelting,
27                                     Senior Litigation Counsel; Jason
28                                     Wisecup, Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       En Hui Chen, a native and citizen of China, seeks

 6   review of a June 28, 2011, decision of the BIA affirming the

 7   January 5, 2009, decision of an Immigration Judge (“IJ”),

 8   which denied his application for asylum, withholding of

 9   removal, and relief under the Convention Against Torture

10   (“CAT”).     In re En Hui Chen, No. A097 868 188 (B.I.A. June

11   28, 2011), aff’g No. A097 868 188 (Immig. Ct. N.Y. City Jan.

12   5, 2009).     We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we review both

15   the IJ’s and the BIA’s opinions “for the sake of

16   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

17   2008).     The applicable standards of review are well

18   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia

19   Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).

20       Chen challenges the agency’s denial of his application

21   for asylum and withholding of removal, arguing that he

22   provided credible testimony and demonstrated a fear of

23   future persecution in China on account of his Christian

                                     2
 1   faith.    We deny the petition for review, as the agency’s

 2   adverse credibility determination is supported by

 3   substantial evidence. Xiu Xia Lin, 534 F.3d at 165-67.

 4       For asylum applications, such as Chen’s, governed by

 5   the amendments made to the Immigration and Nationality Act

 6   by the REAL ID Act of 2005, the agency may, considering the

 7   totality of the circumstances, base a credibility finding on

 8   an asylum applicant’s “demeanor, candor, or responsiveness,”

 9   the plausibility of his or her account, and inconsistencies

10   in his or her statements, without regard to whether they go

11   “to the heart of the applicant’s claim.”    See 8 U.S.C.

12   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.    In

13   finding Chen not credible, the agency reasonably relied on

14   testimony that was internally inconsistent and conflicted

15   with other evidence in the administrative record.     Xiu Xia

16   Lin, 534 F.3d at 167.    Chen testified that he decided to

17   leave China in 2006 because he was threatened with arrest

18   for practicing his Christian faith by attending a house

19   church.    However, Chen also testified that if his fiancée

20   had not filed a petition for him, he would not have come to

21   the United States, and the administrative record contains

22   evidence of his intent to immigrate through his fiancée as


                                    3
 1   early as 2003. The agency reasonably concluded that Chen’s

 2   embellishment of his motivation to leave China due to the

 3   threat of persecution undermined the credibility of his

 4   entire testimony, see Belortaja v. Gonzales, 484 F.3d 619,

 5   625 (2d Cir. 2007), and the agency reasonably rejected his

 6   explanations that he wanted be with his fiancée in China and

 7   that going to the medical exam required for a visa did not

 8   demonstrate his intent to immigrate through his fiancée, see

 9   Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).    As

10   the only evidence of a threat to Chen’s life or freedom

11   depended upon his credibility, the adverse credibility

12   determination in this case precludes success on his claims

13   for asylum and withholding of removal.   See Paul v.

14   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

15       Chen asserts that despite the adverse credibility

16   determination, the record evidence demonstrates his

17   eligibility for asylum and withholding of removal based on a

18   pattern or practice of persecution of Christians in China.

19   However, the agency reasonably concluded that Chen failed to

20   establish a pattern or practice of persecution of Christians

21   in China because the record did not compel the conclusion

22   that persecution of Christians in China is both systematic


                                  4
 1   and pervasive.    Matter of A-M-, 23 I&N 737, 740-41 (BIA

 2   2005); Santoso v. Holder, 580 F.3d 110, 112 (2d Cir. 2009).

 3   The only evidence on which Chen relies to support his

 4   pattern or practice claim is an International Religious

 5   Freedom Report.   This report, standing alone, is

 6   insufficient to show the agency erred because it does not

 7   rebut the agency’s conclusion that persecution in China is

 8   not systematic and pervasive.       Santoso, 580 F.3d at 112.   To

 9   the extent Chen argues that the BIA’s review was inadequate

10   to support its pattern or practice conclusion, he has not

11   overcome the presumption that the agency has taken into

12   account the evidence before it, Xiao Ji Chen v. U.S. Dep’t

13   of Justice, 471 F.3d 315, 337 n. 17 (2d Cir. 2006), as the

14   BIA is not required to “expressly parse or refute on the

15   record each individual argument or piece of evidence offered

16   by the petitioner,” Zhi Yun Gao v. Mukasey, 508 F.3d 86, 87

17   (2d Cir. 2007).

18       For the foregoing reasons, the petition for review is

19   DENIED.   As we have completed our review, any stay of

20   removal that the Court previously granted in this petition

21   is VACATED, and any pending motion for a stay of removal in

22   this petition is DISMISSED as moot. Any pending request for

23   oral argument in this petition is DENIED in accordance with
                                     5
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5




                                   6